United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   July 12, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-60480
                           Summary Calendar


OMAR ANTONIO TECAT,

                                      Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                      Respondent.

                          --------------------
                 Petitions for Review of Orders of the
                      Board of Immigration Appeals
                           BIA No. A43 146 660
                          --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Omar Antonio Tecat filed a 28 U.S.C. § 2241 petition

challenging a final order of deportation in the United States

District Court for the District of New Jersey.      As Tecat’s

petition was pending on May 11, 2005, the effective date of the

REAL ID Act of 2005, and it challenged a final removal order

where the immigration judge completed proceedings at Oakdale,

Louisiana, the district court properly transferred the petition

to this Court.     See REAL ID Act, Pub. L. No. 109-13, 119 Stat.

231, 311 (2005); 8 U.S.C. § 1252(b)(2); Rosales v. Bureau of

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-60480
                                  -2-

Immigration and Customs Enforcement, 426 F.3d 733, 736 (5th Cir.

2005), cert. denied 126 S. Ct. 1055 (2006).    Pursuant to the REAL

ID Act, Tecat’s § 2241 petition is converted into a timely

petition for review.     See Rosales, 426 F.3d at 736.

     Also in May 2005, Tecat filed with the Third Circuit Court

of Appeals a petition for review in which he challenged the BIA’s

May 10, 2005, denial of a motion to reopen his removal

proceedings.   Tecat’s petition was filed within the thirty-day

filing period set forth in 8 U.S.C. § 1252(b)(1).    The Third

Circuit transferred the petition to this court because Tecat’s

case before the Immigration Court and his Motion to Reopen were

both heard by an Immigration Judge in Oakdale, Louisiana.     See

8 U.S.C. § 1252(b)(2).

     Liberal construction of Tecat’s pro se pleadings indicates

that Tecat is arguing that the repeal of Immigration and

Nationality Act (INA) § 212(c), 8 U.S.C. § 1182(c), was

impermissibly retroactively applied to him, that the denial of

INA § 212(c) relief violates due process, and that 8 C.F.R.

§ 1003.44, which provides for special motions to seek INA

§ 212(c) relief for certain aliens, violates equal protection

because aliens such as Tecat who have been deported pursuant to a

final deportation order and who have illegally returned to the

U.S. are unable to file a motion to reopen.

     Tecat’s arguments are without merit.    In Hernandez-Castillo

v. Moore, 436 F.3d 516, 519 (5th Cir. 2006), petition for cert.
                           No. 05-60480
                                -3-

filed, 74 USLW 3572 (March 28, 2006) (no. 05-1251), this court

concluded that the application of IIRIRA’s repeal of INA § 212(c)

to aliens who, like Tecat, went to trial and were convicted of an

aggravated felony prior to the repeal of § 212(c), did not create

an impermissible retroactive effect.     Id. at 517, 520.

Additionally, in United States v. Lopez-Ortiz, 313 F.3d 225, 230

(5th Cir. 2002), this court disagreed with the contention that

eligibility for discretionary relief under Immigration and

Naturalization Act § 212(c) is an interest warranting

constitutional due process protection.    Because § 212(c) relief

is available within the broad discretion of the Attorney General,

it is not a right that is protected by due process.     Id.

      Finally, with regard to Tecat’s equal protection challenge,

“[i]n light of Congress’s plenary power to pass legislation

concerning the admission or exclusion of aliens, it is clear that

no more searching review than that of rational basis is

appropriate.”   Madriz-Alvarado v. Ashcroft, 383 F.3d 321, 332

(5th Cir. 2004).   “Under rational basis review, differential

treatment ‘must be upheld against equal protection challenge if

there is any reasonably conceivable state of facts that could

provide a rational basis for the classification.’” Id. (quoting

FCC v. Beach Communications, 508 U.S. 307, 313 (1993)).       Those

attacking the rationality of the legislative classification have

the burden of negating every conceivable basis that might support

it.   Beach Communications, 508 U.S. at 313.
                             No. 05-60480
                                  -4-

     As observed by the Ninth Circuit in Alvarenga-Villalobos v.

Ashcroft, 271 F.3d 1169, 1174 (9th Cir. 2001), the Government has

a legitimate interest in discouraging aliens who have already

been deported from illegally reentering.    The Ninth Circuit

therefore concluded that 8 C.F.R. § 1003.44, which permits aliens

who were in deportation proceedings before a certain date to file

motion to reopen to seek discretionary relief, but which

expressly excludes aliens with final order of deportation who had

illegally returned to United States, did not violate equal

protection.   Id. at 1174.   Tecat fails to discuss the regulations

that he challenges and he fails to challenge the bases for the

distinctions in the regulations.    He thus does not negate every

conceivable basis that might support the distinctions set forth

in the regulation.    Beach Communications, 508 U.S. at 313.

Tecat’s equal protection challenge therefore fails.

     Tecat does not provide argument specifically addressing the

May 10, 2005, motion to reopen.    Although pro se filings are

accorded liberal construction, pro se appellants are required to

brief the issues and reasonably comply with the requirements of

FED. R. APP. P. 28.   Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir.

1995).   Even pro se parties are required to identify and argue

some error in the district court’s decision.    Id.   Tecat’s

failure to challenge the BIA’s denial of his motion to reopen

amounts to an abandonment of his challenge to the denial of his
                           No. 05-60480
                                -5-

motion to reopen.   See Brinkmann v. Dallas County Deputy Sheriff

Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     For the foregoing reasons, Tecat’s petitions for review are

DENIED.